DETAILED ACTION
Claim status

This action is in response to applicant filed on 03/02/2022. 
Claims 1-15 are pending for examination.

Response to Arguments
Applicant’s arguments, see remarks, filed 03/02/2022, with respect to rejection of the claims Under 35 USC 102 have been fully considered and are persuasive.  The rejection of the claims Under 35 USC 102  has been withdrawn.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a method and system for determining a risk level of a respiratory attack of a user who uses a risk assessment system, wherein the system comprises part of a network of systems, the method comprising: tracking the physical activity level of the user or determining a planned physical activity level for a user; receiving an indication from the user if and when they suffer a respiratory attack; receiving location information and activity levels in respect of other users of the network of systems, relating to when they have suffered a respiratory attack; reporting location information and activity level information of the user to other users of the network of systems, relating to when the user has suffered a respiratory attack; and providing a warning to the user which takes account of the location of the user and the activity level or planned activity level of the user and the received location information and activity levels in respect of other users wherein a warning is provided to the user only if their location and physical activity level or planned physical activity level is comparable to, or higher than, another user that suffered a respiratory attack.

The closest prior art of record is Chan et al. (US 2014/0213925) where it teaches a method and system for determining a risk level of a respiratory attack of a user who uses a risk assessment system, wherein the system comprises part of a network of systems, the method comprising: tracking the physical activity level of the user or determining a planned physical activity level for a user; receiving an indication from the user if and when they suffer a respiratory attack; receiving location information and activity levels in respect of other users of the network of systems, relating to when they have suffered a respiratory attack; reporting location information and activity level information of the user to other users of the network of systems, relating to when the user has suffered a respiratory attack; and providing a warning to the user which takes account of the location of the user and the activity level or planned activity level of the user and the received location information and activity levels in respect of other users. However, the cited reference fail to individually disclose, or suggest when combined, wherein a warning is provided to the user only if their location and physical activity level or planned physical activity level is comparable to, or higher than, another user that suffered a respiratory attack.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically wherein a warning is provided to the user only if their location and physical activity level or planned physical activity level is comparable to, or higher than, another user that suffered a respiratory attack in combination with the recited structural limitations of the claimed invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689